                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DMSION
                                No. 7:19-CV-98-D


B & B CRANE SERVICE, LLC,                 )
                                          )
                        Plaintiff,        )
                                          )
                   v.                     )                        ORDER
                                          )
DRAGADOS USA, INC., et al.,              ')
                                          )
                        Defendants.       )


       On April 11, 2019, B & B Crane Service, LLC ("B & B Crane" or "plaintiff'') filed a

complaint in Brunswick County Superior Court alleging breach of contract, negligence, and

declaratory judgment claims against Dragados USA, Inc. ("Dragados") and "John Doe" [D.E. 1-1].
                                     (

On May 15, 2019, Dragados removed the action to this court [D.E. 1]. On July 22, 2019, B & B

Crane amended its complaint, adding Thomas Michael Keyes (''Keyes"; collectively, "defendants'')

as a defendant [D.E. 18]. On July 26, 2019, Dragados and Keyes moved to dismiss B & B Crane's

amended complaint for failure to state a claim and for judgment on the pleadings [D.E. 22] and

filed a memorandum in support [D.E. 23]. On the same date, Dragados and Keyes answered the

amended complaint [D.E. 24]. On August 15, 2019, B & B Crane responded in opposition [D.E.

25]. On August 29, 2019, Dragados and Keyes replied [D.E. 26]. As explained below, the court

grants in part and denies in part defendants' motion to dismiss.

                                               I.

       B & B Crane is a North Carolina limited liability company~ See Am. Compl. [D.E. 18] ~
                                                                   ..
1. Dragados is a foreign business entity that does business in North Carolina. See id; ~ 2. Don
  "Buck'' Moore ("Moore"), Matthew Levey ("Levey''), and Keyes were _Dragados's· agents or

  managers. See id. ~ 3. 1 B & B Crane alleges that "John Doe" was ''the employee and agent of

  Dragados who was designated by Keyes to serve as the flag or signal person for the job task to be

  performed by B & B [Crane] pursuant to its contract with Dragados." Id. ~ 5.

            On February 27, 2018, Dragados reque~d a quote from B & B Crane for leasing a crane,

  a qualified operator, pile hammer driver, leads, and other equipment for a con.Struction project on

  an interstate highway in Durham, North Carolina. See id.         ~   6. . Moore and Bryan Powell

  ("Powell"), who worked for B & B Crane, then negotiated a second quote. See id. ~ 7. Following

  negotiations, Moore provided information to B & B Crane conCenrlng Dragados's desired pile

  hammer specifications and pile weights in order to enable B & B Crane to ensure that the crane's

  lifting capacity would meet industry safety standards. See id. On June 4, 2018, B & B Crane sent

  Dragados a second quote for a 42S Diesel Pile Hammer and submitted the weight and calculated

  lift capacity of the crane to the North Carolina Department of Transportation, as required by law.
   .                                                                            ..
  See id.~ 8. B ~ B Crane determined the appropriate calculations and obtained the necessary

  permits based on the information that Dragados provided about the project. See id. ~ 9.

            On June 11, 2018, defendants provided the specific weights and dimensions ofthe job-site
                                                                   '.··



  requirements to B & B Crane so that it could calculate whether ·defendants' project needs were



        1
           Although B & B Crane alleges that Keyes is a North Carolina resident, id. ~ 4, the court
  analyzes whether diversity jurisdiction exists at the time of removal. See 28 q.s.c. §§ 1441(a),
  1446; Catetpillar Inc. v. Lewis, 519 U.S. 61, 73 (1996); Francis v. Allstate InS. Co., 709 F.3d
  362, 367 (4th Cir. 2013); Moffitt v. Residential Funding Co., 604 F.3d 156, 159 (4th Cir. 2010).
  When Dragados removed the action to this court, B & B Crane had sued only Dragados-a
  foreign business entity-and "John Doe." However, in analyzing removal based on diversity of
  citizenship, ''the citizenship of defendants sued under :fictitious names shall;be disregarded." 28
· U.S.C. § 1441(b). Thus, because the parties were completely diverse at the time·ofremoval, this
  court has subject-matter jurisdiction over the case notwithstanding Keyes's citizenship.

                                                   2.
within the capacity of the crane that B & B Crane would use. See id.·~ 10> On June 12, 2018,

Dragados requested the final quote. See id. ~ 11. The final quote provided that B & B Crane

would provide a crane and operator and that Dragados would prove a pile hammer and leads. See

id. Thus, under the final quote, B & B Crane would furnish a ~mne, an op~tor, a truck and

extendable trailer, and the personnel needed to assemble, disassemble, and transport the crane at

the job-site. See id. ~ 12. Dragados would furnish a signal person, a hammer, and leads. See id.

B & B Crane alleges that Dragados agreed to select as a signal person only someone ''trained,

qualified, or certified in accordance with the applicable safety practices [and customs] applicable

to the operation of a crane," including Occupational Safety and Health Administration ("OSHA")

regulations. Id. ~ 13.

       During a safety meeting beforethe project, Keyes warned the team that there was a risk that

the leads could become tangled with the rigging during the project. See id. ~·1s. B & B Crane

alleges that OSHA regulations authorize only the signal person to give signals to the crane operator

during the operation of a crane unless an emergency situation arises. See id. ~ 16.

       On June 18 and 19, 2018, B & B Crane tr~ported and assembled a crane at the job-site

to perform the project. See id.~ 18. B & B Crane alleges that Dragados elected not to include any

certified riggers and signal persons, but instead to use its own personnel. See id. ~ ·19. Thus,

although the crane operator worked for B & B Crane, B & B Crane alleges that Dragados's signal

person was solely responsible for monitoring the operation of the pile driving apparatus and to

observe the cables in case an emergency arose. See id. On June 18, 20i 8, Dragados personnel told

B & B Crane's crane operator not to do anything unless instructed to do so by Dragados's

appointed signal person. See id. ~ 20.



                                                 3
       B & B Crane alleges that, during the project, "John Doe"-·the person whom Dragados

chose as a signal person-negligently failed to maintain a visual line of sight to ensure that the

diesel pile hammer ''was free and not subject to improper operatfon" or "hung up within the

mechanism ofthe pile driving hammer apparatus." Id. ~ 21. Thus, during a lift, the cables became

tangled and B & B Crane's crane suffered extensive damage. See id. W21-22. Although B & B

Crane offered to use a substitute crane, Dragados rejected that offer. See id.~ 23. The crane was

out of service until it was repaired several months later. See id.~ 24. The total cost of the repairs

and down time was $235,804.88. See id.; Ex. C [D.E. 18-3].

       B & B Crane alleges that the ''terms ofthe work documenf' that Keyes signed on June 18,
                                                                      .     .                      .
2018, states that in the event of damage to the crane, ''the Lessee shall notify Lessor in writing
                                                                       ;    ~·   ....          '



within 48 hours of its occurrence, specifying the extent and nature. ofthe accident or damage. The

cost of any repair necessary to restore the equipment to said condition shall by paid by Lessee."

Am. Compl. ~ 17; see Ex. B [D.E. 18-2] 2. B & B Crane invoiced Dragados for the cost of the

repairs to its crane, but Dragados has refused to pay those costs. See Am. Compl. W24-25. B &

B Crane now alleges that defendants are liable for breach of contract and negligence and seeks

damages and declaratory relief. See id. W26-37.

                                                II.

      A motion to dismiss under Rule 12(b)(6) tests the complainCs legal and factual sufficiency.
                                                                             -
See Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); Bell Atl. Com. v. Twombly, 550 U.S. 544,

554-63 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd, 566

U.S. 30 (2012); Nemet Chevrolet. Ltd. v. Consumeraffairs.com. Inc., 59i F.3d 250, 255 (4th Cir.

2009); Giarratano v. Johnson, 521F.3d298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6)

motion, a pleading ''muSt contain sufficient factual matter, accepted as true, to state a claim to

                                                 4


                                                                  .   .~"        .   ,.   ;.
relief that is plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550

U.S. at 570; Giarratano, 521 F.3d ~t 302. In considering the motion, the court must construe the

facts and reasonable inferences "in the light most favorable to the [nonmoving party]." Massey

v. Ojanii:t, 759 F.3d 343, 352 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of

Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013), abrogated on other grounds by Reed v. Town

of Gilbert, 135 S. Ct. 2218 (2015). A court need not aecept as true a coin.plaint's legal conclusions,

''unwarranted inferences, unreasonable conclusions, or arguments.,,· Giarrat8no, 521 F.3d at 302

(quotation omitted); see Iqbal, 556 U.S. at 678-79. Rather, plaintiffs' allegations must "nudgeO

their claims," Twombly, 550 U.S. at 570, beyond the realm of ''mere possibility'' into

''plausibility." Iqbal, 556 U.S. at 67&-79.

       A party may move for judgment on the pleadings at any time "[a]fter the pleadings are

closed-but early enough not to delay trial." Fed. R. Civ. P. 12(c). A court should grant the

motion if "the moving party has clearly established that no material issue of fact remains to be

resolved and the party is entitled to judgment as a matter oflaw."· Park Univ. Enters. v. Am. Cas.

Co. of Reading, 442 F.3d 1239, 1244 (10th Cir. 2006) (quotation omitted), abrogated on other

grounds by Magnus. Inc. v. Diamond State Ins. Co., 545 F. App'x 750 (10th Cir. 2013)

(unpublished); see Mayfield v. Nat'lAss'nforStockCar Auto Racing. Inc., 674F.3d369, 375 (4th

Cir. 2012); Burbach Broad. Co. of Del. v. Elkins Radio Cotp., 2.78 F.3d 401, 405-06 (4th Cir.

2002). A court may consider the pleadings and any materials referenced iii or attached to the

pleadings, which are incorporated by reference. See Fed. R. Civ. P. lO(c); Fayetteville Inv'rs v.
                                                                  ..  .

Commercial Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991).. A CQurt also may consider

''matters of which a court may take judicial notice." Tellabs. Inc. v. Mak:or Issues & Rights. Ltd.,



                                                  5
551 U.S. 308, 322 (2007). The same standard applies under Rule 12(c) and Rule 12(b)(6). See

Mayfield, 674 F.3d at 375; Burbach Broad. Co., 278 F.3d at 405--06.~
                                                                                         "··.
           Subject-matter jurisdiction is based on diversity of citizeDship, and the court applies state

substantive law and federal procedural rules. See Erie R.R. v. Tompkins, 304 U.S. 64, 78-80

(1938); Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002). The parties agree that North

Carolina law applies. Accordingly, this court must predict how the Supreme Court of North

Carolina would rule on any disputed state law issues. See Twin City Fire.Ins. Co. v. Ben Arnold-

Sunbelt Beverage Co. ofS.C., 433 F.3d 365, 369 (4th Cir. 2005). In doing so~ the court must look
                                                                          ,-·            ..   ···.
first to opinions of the Supreme Court of North Carolina See id.; Stahle v. CTS Corp., 817 F.3d

96, 100 (4th Cir. 2016). Ifthere are no governing opinions from tha~ co~ this court may consider
                                                                               ·_:....   -·
the opinions of the North Carolina Court ofAppeals, treatises, and ''the practices of other states."

Twin City Fire Ins. Co., 433 F.3d at 369 (quotation omitted).2 In predicting how the highest court

of a state would address an issue, this court must ''follow the decision of an intermediate state

appellate court unless there [are] persuasive data that the highest court would decide differently."

Toloczko, 728 F.3d at 398 (quotation omitted); see Hicks v. Feiock, 485 U.S. 624, 630 & n.3

(1988). Moreover, in predicting how the highest court of a state wouJ.d address. an issue, this court
                                                          '           ,   ..
"should not create or expand a [s]tate's public policy." Time WamerEntm't-Advance/Newhouse

P'shipv. Carteret-CravenElec. Membership Corp., 506 F.3d 304,:314 (4th Cir. 2007) (alteration

and quotation omitted); see Day & Zimmerman, Inc. v. Challoner, 423 U.S. 3, 4 (1975) (per

curiam); Wade v. Danek Med.. Inc., 182 F.3d 281, 286 (4th Cir. 1999).




       2
        North Carolina does not have a mechanism to certify questions of state law to its
Supreme Court. See Town ofNags Head v. Toloczko, 728 F.3d 391, 397-98 (4th Cir. 2013).

                                                    6
                                                  A.
           To state a claiJ;n for breach of contract under North Carolina law, B & B Crane must

 plausibly allege (1) the existence of a valid contract and (2) a breach of the terms of the contract.

 See McLamb v. T.P. Inc., 173 N.C. App. 586, 588, 619 S.E.2d 577, 580 (2005); Cater v. Barker,

 172N.C.App. 441,445, 617S.E.2d113, 116 (2005), aff'd, 360N.C. 357, 625 S.E.2d 778 (2006);

 Poorv.Hill, 138N.C.App.19,26, 530S.E.2d838, 843 (2000). Abreachofcontractoccurswhen

 there is ''non-performance, unless the person charged shows some valid reasoiiwhich may excuse

 the non-performance; and the burden of doing so rests upon him." Abbington SPE. LLC v. U.S.

· Bank Nat'lAss'n. 352 F. Supp. 3d 508, 517 (E.D.N.C. 2016) (alterations and quotations omitted),

 aff'd, 698 F. App'x 750 (4th Cir. 2017) (percuri~) (unpublished); see City ofFayettevillev. Sec.

 Nat'l Ins. Co., No. 5:18-CV-331-D, 2019 WL 3315201, at *4 (E.D.N.C. July 23, 2019)

 (unpublished); Barbourv. Fid. LifeAss'n. 361 F. Supp. 3d 565, 572 (E.D.N.C. 2019); Cater, 172

 N.C.App. at447, 617S.E.2dat117. DragadosarguesthatB &B Cranehasnotplausiblyalleged

 that Dragados breached the terms of any contract.

           B & B Crane has plausibly alleged the existence of a valid co~~t and a breach of those

 terms. See Am. Compl. ft 26-28.3 Accordingly, the court denies Dfagados's motion to dismiss

 the breach of contract claim for failure to state a claim.

                                                  B.
                                     -                                            -
           To state a claim for negligence under North Carolina law, B & B Crane must plausibly

 allege that "(1) defendant failed to exercise due care in the performance of some legal duty owed




       3
         While plaintiff misnumbers the amended complaint, this citation references the
allegations in plaintiff's first cause of action.

                                                   7
to plaintiff under the circumstances; and (2) the negligent breach of s1Ich duty was the proximate

cause ofthe injury." Whisnantv. CarolinaFarmCredit,204N.C.App. 84,93'-94, 693S.E.2d149,

156 (2010); see Ward v. Carmona, 368N.C. 35, 37, 770 S.E.2d 70, 72 (2015); Bridges v. Parrish,

366N.C.539,541, 742S.E.2d794, 796(2013).           Defendantsargue~orth.Carollila'seconomicloss

rule defeats this claim.

        Under North Carolina's "economic loss rule," a plaintiff generally cannot recover in tort

for purely economic loss where a contract, a warranty, or the UCC operates to allocate risk. See

Legacy Data Access.Inc. v. Cadrillion. LLC, 889F.3d 158, 164 (4th Cir. 2018); Kellyv. Ga.-Pac.

LLC, 671 F. Supp. 2d 785, 791-92 (E.D.N.C. 2009); N.C. State Ports Auth. v. Lloyd A. Fry

Roofing Co., 294 N.C. 73, 81-82, 240 S.E.2d 345, 350-51 (1978), rejected in part on other

grounds by Trs. of Rowan Tech. Coll. v. J. Hyatt Hammond Assocs.. Inc., 313 N.C. 230, 328

S.E.2d274 (1985); Beaufort Builders. Inc. v. White Plains ChurchMiniStries; Inc., 246N.C. App.

27, 33, 783 S.E.2d 35, 39 (2016); Lord v. Customized Consulting Specialtr. Inc., 182 N.C. App.
                                                                      :   ~'   .
                                                                               "'.   ~




635, 639, 643 S.E.2d 28, 30-31 (2007); Moore v. Coachmen Indus., Inc., 129 N.C. App. 389,

401--02,499 S.E.2d 772, 780 (1998). No tort action lies "against a party to a contract who ... fails
                                                                               '.

to properly perform the terms of the contract, even if that failure to perform was due to the

negligent or intentional conduct of that party, when the injury resulting from the breach is damage

tothe subjectmatterofthecontract." Lord, 182N.C.App. at639, 643 S~E.2dat30-31 (quotation

omitted); see Legacy Data Access. Inc., 889 F.3d at 164; Kelly, 671 F. Supp. 2d at 791-92;
                 I                                                        . :~           .

Rountree v. Chowan Gzy., 796 S.E.2d 827, 830 (N.C. Ct. App. 2017); Beaufort Builders. Inc., 246

N.C. App. at 33, 783 S.E.2d at 39.

        The policy underlying the economic loss rule is that ''the sale of goods is accomplished by

contract and the parties are free to include, or exclude, provisions as to the parties' respective rights

                                                   8
and remedies." Moore, 129 N.C. App. at 401, 499 S.E.2d at 780;.·see Kelly. 671 F. Supp. 2d at
                                                                   ...
791-92; Lord, 182 N.C. App. at 639, 643 S.E.2d at 30. The rule reflects the fundamental

differences between the goal of awarding damages in tort law (i.e., to compensate the victim and

punish the wrongdoer for the tort) and the goal of awarding damages in contract law (i.e., to

compensatetheinjuredpartyforthebreach). SeeStrumv.ExxonCo.. USA, 15F.3d327, 330(4th

Cir. 1994). Thus, the rule confines parties to a contract's terms                ~hould   a party   s~k   redress

concerning the contract. See Crop Prod. Servs.• Inc. v. Ormond, No. 4:11.;CV-41-D, 2012 WL

147950, at *7 (E.D.N.C. Jan. 18, 2012) (unpublished).
                                                                  "·     .

                                                                   '
       North Carolina courts recognize limited exceptions to the eeonomic loss rule. See, ~

Ellis v. La.-Pac. Com., 699 F.3d 778, 783-84 (4th Cir. 2012). If a defendant owed a duty

independent of and distinguishable from a duty owed by contract, then a plaintiff can recover in

both tort and contract for the same course of conduct. See Strum, 15 F.3d at 330-31; Kelly, 671

F. Supp. 2d at 791. In other words, ''where there is an identifiable tort even though the tort also

constitutes, or accompanies, a breach of contract, the tort itself may give rise to a claini." Newton

v. Standard Fire Ins. Co., 291 N.C. 105, 111, 229 S.E.2d 297, 301 (1976). Aggravating elements

(e.g., fraud, malice, reckless indifference, or oppression) also. tn.ust accompany the allegedly

tortious conduct. See Strum, 15 F.3d at 331; Newton, 291 N.C: at 112, 229 S.E.2d at 301. To

.determine whether an exception to the economic loss rule applies, courts focus on whether the

plaintiff has plausibly alleged a duty that exists independently of a duty arising from a contract.

See Legacy Data Access. Inc., 889 F.3d at 165--66; Rountree, 796 S.E.2d at 830-32; Croker v.

Yadkin Inc., 130 N.C. App. 64, 69, 502 S.E.2d 404, 407 (1998).

       As for B & B Crane's negligence claim, B & B Crane alleges::that Keye~ negligently chose
                                  .                                .         '              ..
"John Doe" as the signal person and that "John Doe" was not qualified or trained to be a signal

                                                 9
person "as necessary to comply with the applicable OSHA [regulation$]           and appropriate safety
requirements and standards, together with the contractual provisions set forth in the contract." Am.

Comp!.   ft 30--31.   Thus, B & B Crane does not plausibly allege a legal duty independent of

defendants' duties under the contract. Moreover, section 3 of the contract expressly provides a

remedy in the event of damage to B & B Crane's equipment. See Ex. B [D.E. 18-2] 2. Thus, B

& B Crane's contract expressly allocated to Dragados the risk ofdamage to its crane. Accordingly,

North Carolina's economic loss rule applies, and the court grants defendants' motion to dismiss

B & B Crane's negligence claim.
                                                                   ·:·.·

                                                c.
         As for B & B Crane's declaratory judgment claim, whether to provide declaratory relief is

committed to a trial court's discretion. See 28 U.S.C. § 2201.(a); Minn. LaW}'ers Mut. Ins. Co. v.

Antonelli, Terry. Stout & Kraus. LLP, 355 F. App'x 698, 701 (4th Cir.· 2009) (per curiam)
                                                                           .·
(unpublished); New Wellington Fin. Corp. v. Flagship Resort Dev. Corp., 416 F.3d 290, 296-97

(4th Cir. 2005); Aetna Cas. & Sur. Co. v. Ind-Com Elec. Co., 139 F.3d 419, 421-22 (4th Cir.
                                                                  ..
1998). B & B Crane's declaratory judgment claim duplicates its.other claims. Accordingly, the

court exercises its discretion and dismisses this claim.

                                                m.
         In sum, the court GRANTS IN PART and DENIES IN PART defendant's motion to

dismiss [D.E. 22]. Specifically, the court DENIES defendants' motion to dismiss plaintiff's breach

ofcontract claim, GRANTS defendants' motion to dismiss plaintiff's negligence claim, GRANTS

defendants' motion to dismiss plaintiff's declaratory judgment claim, and DISMISSES Keyes and

"John Doe" as defendants from this action. The parties shall participate in a court-hosted

settlement conference with United States Magistrate Judge Gates.
                                                                   ·,.



                                                10
SO ORDERED. This J.8. day of October 2019.




                                         United States·DistrictJudge




                                                                       /




                                  11
